       Case 3:18-cv-00031-MMD-WGC Document 96 Filed 01/28/21 Page 1 of 4




1    AARON D. FORD
      Attorney General
2    ANDREA M. DOMINGUEZ, Bar No. 15209
      Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1163
     E-mail: adominguez@ag.nv.gov
6
     Attorneys for Defendants
7    Renee Baker, Tamara Bartel, Dwayne Baze,
     Kelly Belanger, Quentin Byrne, Tara Carpenter,
8    Melina Castro, James Dzurenda, Timothy Filson,
     Sheryl Foster, Starlin Gentry, Todd Gilliland,
9    James Keener, E.K. McDaniel, Ramon Olivas,
     Valaree Olivas, and William Sandie
10

11                            UNITED STATES DISTRICT COURT

12                                     DISTRICT OF NEVADA

13

14   DOUGLAS SHIELDS,
                                                        Case No. 3:18-cv-00031-MMD-WGC
15                       Plaintiff,
                                                       ORDER GRANTING DEFENDANTS’
16   vs.                                               MOTION FOR AN EXTENSION OF
                                                         TIME TO FILE A REPLY TO
17   RENEE BAKER, et al.,                               PLAINTIFF’S OPPOSITION TO
                                                         DEENDANTS’ MOTION FOR
18                       Defendants.                  SUMMARY JUDGMENT (ECF NO. 92 )
                                                            (SECOND REQUEST)
19

20         Defendants Renee Baker, Tamara Bartel, Dwayne Baze, Kelly Belanger, Quentin

21   Byrne, Tara Carpenter, Melina Castro, James Dzurenda, Timothy Filson, Sheryl Foster,

22   Starlin Gentry, Todd Gilliland, James Keener, E.K. McDaniel, Ramon Olivas, Valaree

23   Olivas and William Sandie, by and through counsel, Aaron D. Ford, Attorney General of

24   the State of Nevada, and Andrea M. Dominguez, Deputy Attorney General, hereby file

25   this Motion for an Extension of Time to File A Reply to Plaintiff’s Opposition to

26   Defendants’ Motion for Summary Judgment (ECF No. 92) (SECOND REQUEST). This

27   Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum

28   of Points and Authorities, and all papers and pleadings on file in this action.
                                                  1
       Case 3:18-cv-00031-MMD-WGC Document 96 Filed 01/28/21 Page 2 of 4




1                            MEMORANDUM OF POINTS AND AUTHORITIES

2     I.   ARGUMENT

3          Defendants respectfully request a 30-day extension of the time to file a reply to

4    plaintiff’s opposition to defendants’ motion for summary judgment from the current deadline

5    of January 28, 2021 to March 1, 20211. Defendants provide the following information in

6    accordance with Local Rule 26-3.

7          A.     Discovery Completed

8                 Plaintiff’s First Request for Production of Documents to Renee Baker

9                 Plaintiff’s First Set of Interrogatories to Renee Baker

10                Plaintiff’s First Set of Interrogatories to Tamara Bartel

11                Plaintiff’s First Request for Production of Documents to Tamara Bartel

12                Plaintiff’s First Set of Interrogatories to Kelly Belanger

13                Plaintiff’s First Set of Interrogatories to Tara Carpenter

14                Plaintiff’s First Request for Production of Documents to Kelly Belanger

15                Plaintiff’s First Set of Interrogatories to Starlin Gentry

16                Plaintiff’s First Request for Production of Documents to Starlin Gentry

17                Plaintiff’s First Set of Interrogatories to Ramon Olivas

18                Plaintiff’s First Set of Interrogatories to Valaree Olivas

19                Plaintiff’s First Set of Interrogatories to Todd Gilliland

20                Plaintiff’s First Set of Interrogatories to Timothy Filson

21                Plaintiff’s First Set of Interrogatories to Melina Castro

22                Plaintiff’s First Set of Interrogatories to Dwayne Baze

23                Plaintiff’s First Set of Interrogatories to Sheryl Foster

24                Plaintiff’s First Set of Interrogatories to James Keener

25   ///

26

27         1Defendants are only requesting a 30-day extension of time to file a reply, however,
     counsel notes that the 30th day falls on a Saturday. Therefore, the date has been
28
     adjusted accordingly.
                                                  2
       Case 3:18-cv-00031-MMD-WGC Document 96 Filed 01/28/21 Page 3 of 4




1                 Plaintiff’s First Request for Production of Documents to Todd Gilliland

2                 Plaintiff’s Second Request for Production of Documents to Renee Baker

3          B.     Discovery That Remains to be Completed

4          No additional discovery is needed in this matter. The remaining case management

5    deadlines are:

6          Reply Deadline:                                               January 28, 2021

7          Joint pretrial order 30 days after decision on motions for summary judgment.

8          C.     Reasons why the Deadlines Were not Satisfied

9          This request for an extension has been necessitated by the fact that this case has

10   been transferred to another Deputy Attorney General (DAG) who is new to the division.

11   This case has been assigned to DAG Laurie Ginn (DAG Ginn). Due to DAG Ginn just

12   joining our office, she has not yet been registered for electronic filing in the United States

13   District Court. Previous Counsel for Defendants’ is filing this extension on her behalf.

14         As DAG Ginn was only recently assigned this case, Defendants respectfully request

15   an extension of time of 30-days days to file a Reply to Plaintiff’s Opposition to Defendant’s

16   Motion for Summary Judgment. DAG Ginn requires additional time to familiarize herself

17   with the claims, the motion for summary judgment, the opposition to the motion for

18   summary judgment, and the case in general.

19         D.     Proposed Deadlines

20         Reply Deadline                                                March 1, 2021

21         Joint pretrial order 30 days after decision on motions for summary judgment.

22         E.     Good Cause Supports the Request

23         Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

24   follows:
                  This Court should find good cause supports this request. When
25                an act may or must be done within a specified time, the court
                  may, for good cause, extend the time: (A) with or without
26                motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
27                after the time has expired if the party failed to act because of
                  excusable neglect.
28
                                                   3
       Case 3:18-cv-00031-MMD-WGC Document 96 Filed 01/28/21 Page 4 of 4




1          Defendant’s request will not hinder or prejudice Plaintiff’s case. It will allow for a

2    thorough opportunity to review the case file and pending motions.           Further, Shield’s

3    Opposition is 488 pages long. Therefore, Shield’s will not be prejudiced by a 30-day delay

4    to respond to his opposition. Shield’s himself has received a 75-day extension of time to

5    respond to Defendants’ motion for summary judgment, which Defendants’ did not oppose.

6          Defendants assert that the requisite good cause is present to warrant the requested

7    extension of time. Therefore, the Defendants respectfully request an extension, until

8    March 1, 2021, to file their Reply.

9          DATED this 27th day of January, 2021.

10                                          AARON D. FORD
                                            Attorney General
11

12                                          By:       ________________________________________
                                                      ANDREA M. DOMINGUEZ, Bar No. 15209
13                                                    Deputy Attorney General
                                                      State of Nevada
14                                                    Public Safety Division

15                                                    Attorneys for Defendants

16
17
      IT IS SO ORDERED.
18
      DATED: January 28, 2021.
19

20                                            ________________________________
                                              UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                  4
